Order filed November 1,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00304-CV
                                                    __________
 
                                      
WT APPRAISAL, INC., Appellant
 
                                                             
V.
 
                   BRAD MADRY AND WIFE TABITHA MADRY, Appellees

 
                                   On
Appeal from the 118th District Court
                                 
                                                         Howard
County, Texas
 
                                                      Trial
Court Cause No. 48204
 

 
                                                                     O
R D E R
On October 5, 2012, appellant, WT Appraisal, Inc., filed a petition for permissive
appeal in this court.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(d) (West Supp. 2012); Tex. R. App. P. 28.3.  In the petition,
appellant asks this court to review an interlocutory order denying in part WT
Appraisal, Inc.’s motion for summary judgment.  
Appellant
has established that it is entitled to a permissive appeal under the
requirements of Section 51.014(d), Rule 28.3, and Tex. R. Civ. P. 168.  Specifically, the trial court granted
permission for the appeal of the interlocutory order in the order itself.  See
Rule 168.  Additionally, the trial court’s permission identifies the
controlling question of law and states why an immediate appeal may materially
advance the ultimate termination of the litigation.  Id.  
We
agree that the order to be appealed involves a controlling question of law as
to which there is a substantial ground for difference of opinion and that an
immediate appeal from the order may materially advance the ultimate termination
of the litigation.  See Section 51.014(d).  Accordingly, we grant the petition
for permissive appeal on the following issue specified in the trial court’s
order: “[W]hether or not [appellant], WT Appraisal, Inc., owed a duty to
[appellees], Brad and Tabitha Madry, who were not the clients of WT Appraisal,
Inc. regarding the transaction in question.”  
Pursuant
to Rule 28.3(k), appellant’s notice of appeal is deemed to have been filed
under Rule 26.1(b) on the date of this order.  See Tex. R. App. P. 26.1(b).  The appeal
will be governed by the rules applicable to accelerated appeals.  See
Rule 28.3(k).  The appellate record must be filed in this court within ten days
after the date of this order.  See Tex.
R. App. P. 26.1(b), 28.1(e), 35.1(b).  Appellant’s brief will be due for
filing twenty days after the filing of the appellate record in this appeal, and
appellees’ brief will be due for filing twenty days after the filing of
appellant’s brief.  See Tex. R.
App. P. 28.1(e), 38.6(a). 

 
                                                                                                PER
CURIAM
 
 
November 1, 2012
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]
 




                [1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.